Citation Nr: 0614283	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-13 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus with 
erectile dysfunction, bilateral peripheral neuropathy, 
arterial sclerotic cardiovascular occlusive disease with 
partial arterial obstruction, cardiovascular disease, status 
post coronary artery bypass grafting, chronic renal 
insufficiency and hypertension, due to exposure to chemicals.  


REPRESENTATION

Veteran represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1961 to February 
1966. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In August 2003, the veteran participated in a hearing 
conducted at the RO by a hearing officer. 

In its August 2004 decision, the Board found that there was 
no competent evidence linking diabetes mellitus with erectile 
dysfunction, bilateral peripheral neuropathy, arterial 
sclerotic cardiovascular occlusive disease with partial 
arterial obstruction, cardiovascular disease, status post 
coronary artery bypass grafting, chronic renal insufficiency 
and hypertension to the veteran's chemical exposure during 
service.  
The veteran appealed the August 2004 Board decision to the 
United States Court of Appeals for Veterans Claims ('Court').  
In August 2005, a Joint Motion For Remand was filed by VA and 
the veteran's representative, requesting that the August 2004 
Board decision be vacated and remanded for failure of a duty 
to assist and insufficient reasons and bases.  In August 
2005, the Court granted the motion and remanded the case to 
the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

The Motion granted by the Court in August 2005 determined 
that VA had not satisfied its duty to assist claimants in 
obtaining evidence necessary to substantiate a claim under 
the Veterans Claims Assistance Act of 2000 (VCAA), 
specifically 38 U.S.C.A. § 5103 (West 2002).  The Motion 
noted that the veteran had mentioned regular treatment at the 
VA medical center in Dallas, Texas and that the RO had not 
requested or obtained those records.  The Motion also found 
that the Board had not articulated adequate reasons or bases 
for its findings and conclusions on all material issues of 
fact and law presented by the record.  In accordance with the 
joint motion, the case is remanded for the following actions:

1. All reasonable efforts should be taken 
to obtain copies of records of treatment 
received by the veteran for the 
disabilities at issue from the VA medical 
center, Dallas, Texas from 2002 to 
present.  

2. Should the RO be unable to obtain all 
of the relevant records sought, the 
veteran should be so notified. Such 
notification shall (A) identify the 
records the RO is unable to obtain; (B) 
briefly explain the efforts that the RO 
made to obtain those records; and (C) 
describe any further action to be taken 
by the RO with respect to the claim.  38 
U.S.C.A. § 5103A(b)(2).  See also 38 
C.F.R. § 3.159.

3. On completion of the above 
development, the RO should review the 
record.  If  the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and the appropriate period of time to 
reply. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






